DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 3/13/2021 has been received and fully considered.  In the response, claim 1 has been canceled; and new claims 2-21 have been added.  Therefore, claims 2-21 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 8, 10, 11 ,15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0274296 to Troy in view of U.S. Patent No. 8,622,818 to Fujisawa.
With regard to claim 1, Troy discloses a gaming machine (e.g., see paragraph 10 that refers to a slot machine that inherently has a cabinet, a display and a controller) for displaying a game, comprising: a cabinet; a display mounted to the cabinet; and a control unit operably coupled to the display, the control unit including a processor programmed to execute an algorithm including: displaying a game screen (e.g., see Fig. 2) on the display including a plurality of cells arranged in a grid and a plurality of reels (e.g., see Fig. 2), each reel being displayed within a corresponding column of the grid (e.g., best shown in Fig. 10); and conducting an instance of the game by: initiating a spin of each of the plurality of reels and 
[claim 3] wherein the processor is programmed to execute the algorithm including: displaying the grid including a left plurality of columns and a right plurality of columns within the grid, each column in the left plurality of columns being associated with a corresponding mirror column in the right plurality of columns, each corresponding mirror column in the right plurality of columns having a same number of cells as the associated column in the left plurality of columns (e.g., see paragraph 29); 
[claim 7] wherein the full reel symbol is a wild symbol (e.g., see Fig. 2); and
[claim 8] wherein the grid includes an odd number of columns (e.g., see Fig. 10, five reels).
Troy discloses all of the recited features as set forth above but is silent regarding the use of stopping the reels sequentially.  Although sequential reel stopping (usually from left to right) is common in the art of slot machines, it is not inherent.  Since Troy is silent on this issue, a secondary reference is relied upon to teach this very common slot machine feature. 
Fujisawa discloses a gaming machine for displaying a game including sequential reel stopping (e.g., column 45, lines 12-36).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Troy with sequential reel stopping as taught by Fujisawa in order to use the known process of sequential real stopping to improve a similar device in the same way.  That is, using a sequential reel stop method (usually from left to right) is well known in the art of slot machines to increase user anticipation and to build excitement as gameplay concludes, thereby increasing enjoyment for the user and increasing revenue for the game developer/operator. 
Claims 10, 11 ,15, 16, 18, and 19 are made obvious by the combination of Troy in view of Fujisawa set forth above for claims 2, 3, 7, and 8, which are similar in claim scope.
Claims 2, 3, 7, 8, 10, 11 ,15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0274296 to Troy in view of U.S. Patent No. 8,622,818 to Fujisawa and U.S. Patent Application Publication No. 2015/0011291 to Nauman.
***If it is held that Troy fails to disclose a gaming machine having a cabinet, a display, and a processor, as well as, a full reel symbol, then the below alternative rejection is made of record in this Office Action.  
With regard to claim 1, Troy discloses a slot (e.g., see paragraph 10 that refers to a slot machine) for displaying a game, wherein the slot machines is configured to: display a game screen (e.g., see Fig. 2) on the display including a plurality of cells arranged in a grid and a plurality of reels (e.g., see Fig. 2), each reel being displayed within a corresponding column of the grid (e.g., best shown in Fig. 10); and conduct an instance of the game by: initiating a spin of 
[claim 3] wherein the processor is programmed to execute the algorithm including: displaying the grid including a left plurality of columns and a right plurality of columns within the grid, each column in the left plurality of columns being associated with a corresponding mirror column in the right plurality of columns, each corresponding mirror column in the right plurality of columns having a same number of cells as the associated column in the left plurality of columns (e.g., see paragraph 29); 
[claim 7] wherein the full reel symbol is a wild symbol (e.g., see Fig. 2); and
[claim 8] wherein the grid includes an odd number of columns (e.g., see Fig. 10, five reels).
Troy discloses all of the recited features as set forth above but is silent regarding the use of stopping the reels sequentially.  Although sequential reel stopping (usually from left to right) is common in the art of slot machines, it is not inherent.  Since Troy is silent on this issue, a secondary reference is relied upon to teach this very common slot machine feature. 
Fujisawa discloses a gaming machine for displaying a game including sequential reel stopping (e.g., column 45, lines 12-36).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Troy with sequential reel stopping as taught by Fujisawa in order to use the known process of sequential real stopping to improve a similar device in the same way.  That is, using a sequential reel stop method (usually from left to right) is well known in the art of slot machines to increase user anticipation and to build excitement as gameplay concludes, thereby increasing enjoyment for the user and increasing revenue for the game developer/operator. 
Troy discloses all of the recited features as set forth above but is silent regarding the slot machine including a cabinet, a display, a processor, as well as, a full reel symbol.  
In the same field of endeavor, Nauman teaches slot machine including a cabinet, a display, and a processor (e.g., see paragraph 5, processor and display devices; and paragraph 27, cabinet 11), as well as, a full reel symbol (e.g., see Fig. 15a).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Troy with a slot machine having a cabinet, display, and processor as taught by Nauman in order to use the known process of sequential real stopping to improve a similar device in the same way.  That is, the use of a slot machine cabinet, display, and processor are well known in the art of slot machines to individually have hardware to implement the game.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Troy with a single reel symbol as taught by Nauman in order substitute a known element (full reel symbols) for another (individual common symbols that fill a reel) to obtain predictable results.  That is, the use of a full reel symbol is interesting and increases the enjoyment for the user and increases revenue for the game developer/operator.
Claims 10, 11 ,15, 16, 18, and 19 are made obvious by the combination of Troy in view of Fujisawa set forth above for claims 2, 3, 7, and 8, which are similar in claim scope.


Allowable Subject Matter
Claims 4-6, 9, 12-14, 17, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/James S. McClellan/Primary Examiner, Art Unit 3715